ICJ_152_SanJuanRiver_NIC_CRI_2015-12-16_JUD_01_ME_07_FR.txt.                                OPINION INDIVIDUELLE DE M. LE JUGE ROBINSON

[Traduction]

       Refus par la Cour d’examiner au fond l’allégation selon laquelle le Nicaragua a violé
l’interdiction de l’emploi de la force énoncée au paragraphe 4 de l’article 2 de la Charte des
Nations Unies — Place centrale de cette interdiction dans le système établi par la Charte aux fins
du maintien de la paix et de la sécurité internationales — Nécessité pour la Cour d’adopter une
pratique consistant à examiner au fond toute allégation de violation du paragraphe 4 de l’article 2
de la Charte, sauf à ce que cette allégation soit manifestement dépourvue de fondement ou de
sérieux — Postulat selon lequel la réparation accordée à raison de la violation de la souveraineté
territoriale suffit pour remédier à la violation de l’interdiction de l’emploi de la force — Eventail
des activités qui, au regard du droit international, sont susceptibles d’emporter violation du
paragraphe 4 de l’article 2 de la Charte — Constatation de la violation de cette disposition en
l’espèce.

      1. Comme mon vote l’indique, je suis largement d’accord avec la décision de la Cour en
l’espèce. Je souhaite exposer ici pourquoi j’ai voté contre le rejet, exprimé par la Cour au point 7)
du paragraphe 229, du surplus des conclusions soumises par les Parties.


       2. Au point 2 b) ii) de ses conclusions finales, le Costa Rica priait la Cour de conclure à la
violation par le Nicaragua de «l’interdiction de la menace ou de l’emploi de la force consacrée par
la Charte des Nations Unies au paragraphe 4 de son article 2 et par la Charte de l’Organisation des
Etats américains en son article 22»1. Dans le cadre de ses conclusions antérieures, il invitait
également la Cour à conclure que le Nicaragua avait engagé sa responsabilité à raison de sa
violation de l’interdiction de la menace ou de l’emploi de la force consacrée par la Charte des
Nations Unies au paragraphe 4 de son article 2 et par la Charte de l’Organisation des Etats
américains en son article premier et ses articles 19, 21, 22 et 292.


       3. J’expose ici qu’il est selon moi établi, au regard des faits, que le Nicaragua a violé le
paragraphe 4 de l’article 2 de la Charte des Nations Unies et que, dans les circonstances de
l’espèce, la Cour aurait dû statuer de manière distincte et expresse sur l’allégation relative à la
violation de cette disposition. Je fais ensuite valoir que la Cour devrait adopter une pratique
consistant à examiner au fond toute allégation de violation du paragraphe 4 de l’article 2 de la
Charte des Nations Unies, sauf à ce que cette allégation soit manifestement dépourvue de
fondement ou de sérieux. J’exprime enfin les doutes que j’éprouve quant à la position que la Cour
semble avoir adoptée en concluant que, en l’espèce, la réparation accordée à raison de la violation
de la souveraineté territoriale suffirait pour remédier au préjudice subi du fait d’une éventuelle
violation du paragraphe 4 de l’article 2.


       4. La présente opinion s’articule comme suit :

A. La démarche suivie par la Cour

B. Le contexte


       1
           CR 2015/14, p. 68, point 2 b) ii) ; voir le paragraphe 97 de l’arrêt.
       2
         Mémoire du Costa Rica (MCR), conclusions, p. 303, point 1 b) (où sont invoqués le paragraphe 4 de l’article 2
de la Charte des Nations Unies ainsi que les articles premier, 19, 21 et 29 de la Charte de l’Organisation des Etats
américains) ; CR 2015/14, p. 68, point 2 b) ii) (où sont invoqués le paragraphe 4 de l’article 2 de la Charte des
Nations Unies et l’article 22 de la Charte de l’Organisation des Etats américains).

                                                        -2-

C. La nécessité pour la Cour d’examiner au fond toute allégation de violation du paragraphe 4 de
   l’article 2 de la Charte des Nations Unies

D. L’interprétation du paragraphe 97 de l’arrêt

E. La constatation de la violation du paragraphe 4 de l’article 2 de la Charte

       i) La gravité des actes du Nicaragua

      ii) L’objectif poursuivi

F. Conclusion



                                      A. LA DÉMARCHE SUIVIE PAR LA COUR

       5. Au paragraphe 97 de l’arrêt, la Cour, examinant les allégations du Costa Rica relatives à
l’interdiction de la menace ou de l’emploi de la force, déclare ce qui suit :

              «Le fait que le Nicaragua ait considéré que les activités auxquelles il se livrait
       avaient lieu sur son propre territoire n’empêche pas que celles-ci puissent être
       considérées comme relevant de l’emploi illicite de la force, ce qui soulèverait la
       question de leur conformité à la Charte des Nations Unies et à la Charte de
       l’Organisation des Etats américains. Dans les circonstances de l’espèce, toutefois,
       puisque le caractère illicite de ces activités a déjà été établi, la Cour n’a pas à
       s’attarder plus longuement sur ce chef de conclusions du Costa Rica. Tout comme en
       l’affaire de la Frontière terrestre et maritime entre le Cameroun et le Nigéria
       (Cameroun c. Nigéria ; Guinée équatoriale (intervenant)), la Cour estime que, «du
       fait même du présent arrêt et de l’évacuation» du territoire litigieux, le préjudice subi
       par le Costa Rica «aura en tout état de cause été suffisamment pris en compte»
       (C.I.J. Recueil 2002, p. 452, par. 319).»


       6. Ce faisant, la Cour s’en tient à la position qu’elle avait adoptée dans l’affaire de la
Frontière terrestre et maritime entre le Cameroun et le Nigéria. Dans cette affaire, le Cameroun la
priait de dire et juger que, «[p]ar [s]es invasions et [s]es occupations» en territoire camerounais, le
Nigéria avait manqué à ses obligations conventionnelles et coutumières, violant en particulier
l’interdiction de l’emploi de la force, le principe de non-intervention et la souveraineté territoriale
du Cameroun3. Celui-ci soutenait que le Nigéria était tenu de mettre un terme à sa présence sur le
sol camerounais, de quitter toutes zones occupées, de s’abstenir de tels agissements à l’avenir et
d’apporter réparation pour les dommages matériels et immatériels subis4. Le Nigéria, lui, affirmait
que ses actes étaient licites, le tracé de la frontière demeurant indéterminé5.


     7. Il ressort du dossier de cette affaire-là que les actes dont le Cameroun tirait grief
comprenaient au moins 80 incidents6, dont certains avaient fait des morts7 du fait d’échauffourées

        3
          Frontière terrestre et maritime entre le Cameroun et le Nigéria (Cameroun c. Nigéria ; Guinée équatoriale
(intervenant)), arrêt, C.I.J. Recueil 2002, p. 450, par. 310.
       4
           Ibid.
       5
           Ibid., p. 451, par. 311.
        6
          Frontière terrestre et maritime entre le Cameroun et le Nigéria (Cameroun c. Nigéria), mémoire du Cameroun,
p. 564-595 ; observations de la République du Cameroun sur les exceptions préliminaires du Nigéria, livre II (OC,
annexe 1) ; contre-mémoire du Nigéria, mai 1999, p. 653-800.

                                                          -3-

survenues sur le sol camerounais entre les forces militaires des deux Etats et d’arrestations par des
militaires. Les actes allégués s’étalaient sur une période de quinze ans et avaient le plus souvent eu
lieu dans des zones litigieuses8.


       8. La Cour a jugé que, étant donné la conclusion à laquelle elle était parvenue quant à la
frontière entre les deux Etats, le Nigéria était tenu de retirer ses civils et militaires des zones
occupées dont elle avait attribué l’appartenance au Cameroun9. Elle ne s’est pas expressément
prononcée sur les allégations camerounaises de violation de l’interdiction de l’emploi de la force10,
déclarant ce qui suit :

              «Dans les circonstances de l’espèce, la Cour estime de plus que, du fait même
       du présent arrêt et de l’évacuation du territoire camerounais occupé par le Nigeria, le
       préjudice subi par le Cameroun en raison de l’occupation de son territoire aura en tout
       état de cause été suffisamment pris en compte. La Cour ne recherchera donc pas si et
       dans quelle mesure la responsabilité du Nigeria est engagée à l’égard du Cameroun du
       fait de cette occupation.»11


       9. Et la Cour de conclure que, s’agissant des «divers incidents frontaliers» présentés par
chacune des Parties comme un manquement de l’autre à ses obligations internationales, ni l’une ni
l’autre n’avait apporté la preuve de ce qu’elle avançait12.



                                                  B. LE CONTEXTE

        10. L’arrêt n’expose pas en détail les faits sur lesquels repose l’allégation du Costa Rica
relative à la violation du paragraphe 4 de l’article 2 de la Charte des Nations Unies. Cette question
est traitée de manière très sommaire, son examen étant limité : i) aux paragraphes 66 et 67, où il est
fait mention du déploiement par le Nicaragua de contingents militaires dans la zone d’Isla Portillos
et où il est indiqué que la question sera envisagée dans le contexte de l’analyse du respect par le
Nicaragua de l’ordonnance en indication de mesures conservatoires rendue le 8 mars 2011 ; ii) au
paragraphe 93, dans lequel la Cour déclare que les activités du Nicaragua emportaient violation de
la souveraineté territoriale du Costa Rica ; iii) au paragraphe 97, où la Cour conclut que le
préjudice subi par le Costa Rica aura en tout état de cause été suffisamment pris en compte ; iv) aux

       7
          Bien que les Parties aient semblé divisées quant au nombre de tués, il est clair que des personnes ont perdu la
vie. Ainsi, le Cameroun et le Nigéria semblent s’être accordés à reconnaître que, lors des échanges militaires intervenus
entre eux le 16 mai 1981, certains soldats nigérians ont péri — réplique du Cameroun, p. 505, par. 11.58 ; mémoire du
Cameroun, p. 567-569, par. 6.12-6.27 ; s’agissant de l’échange de tirs intervenu entre les deux pays le 3 février 1996, le
Nigéria déclarait ce qui suit dans sa duplique : «[p]ar conséquent, ce que le Cameroun présente comme une attaque
surprise soigneusement préparée par le Nigéria a fait trente morts ou blessés parmi la population civile
nigériane»  duplique du Nigéria, cinquième partie intitulée «Responsabilité de l’Etat et demandes reconventionnelles»,
chap. 16, appendice, par. 160.
        8
          Frontière terrestre et maritime entre le Cameroun et le Nigéria (Cameroun c. Nigéria), mémoire du Cameroun,
p. 564-595 ; observations de la République du Cameroun sur les exceptions préliminaires du Nigéria, livre II (OC,
annexe 1) ; contre-mémoire du Nigéria, mai 1999, p. 653-800.
       9
          Frontière terrestre et maritime entre le Cameroun et le Nigéria (Cameroun c. Nigéria ; Guinée équatoriale
(intervenant)), arrêt, C.I.J. Recueil 2002, p. 451, par. 314.
        10
           Christine Gray, «The International Court of Justice and the Use of Force», Christian J. Tams et James Sloan
(dir. publ.), The Development of International Law by the International Court of Justice, Oxford University Press, 2013,
p. 237 (note 7).
       11
          Frontière terrestre et maritime entre le Cameroun et le Nigéria (Cameroun c. Nigéria ; Guinée équatoriale
(intervenant)), arrêt, C.I.J. Recueil 2002, p. 452, par. 319.
       12
            Ibid., par. 323-324.

                                                        -4-

paragraphes 121 à 129, relatifs à la question du respect par le Nicaragua des mesures
conservatoires ; v) les paragraphes 139 et 142, dans lesquels la Cour envisage la réparation due à
raison de certaines activités nicaraguayennes, étant également pertinents aux fins de la présente
analyse.


       11. Ces paragraphes doivent être lus conjointement avec les passages correspondants des
argumentations respectives des Parties. La Cour a déclaré au paragraphe 67 de l’arrêt que les
violations commises en 2013, quoique postérieures au dépôt de la requête du Costa Rica, pouvaient
être examinées «comme faisant partie de la demande» puisqu’elles «concern[aient] des faits qui
[étaient] de la même nature que ceux visés par celle-ci et au sujet desquels les Parties [avaient] eu
la possibilité d’exprimer leurs vues dans leurs plaidoiries». De ce fait, il en est également tenu
compte ici.


       12. Les relations du Nicaragua et du Costa Rica ont toujours été marquées de passes
difficiles et de périodes de tension. En 1857, un an avant la conclusion du traité de limites, des
hostilités avaient éclaté entre les deux pays. Dans les années 1980, lors du célèbre conflit qui
opposa le gouvernement sandiniste du Nicaragua aux Contras, une partie de ces derniers agissait
depuis des campements établis au Costa Rica.


       13. Le 31 octobre 2010, le Costa Rica a appris que le drapeau costa-ricien hissé à
Finca Aragón avait été enlevé, et a constaté que des campements militaires nicaraguayens avaient
été établis dans ce secteur13. Le 1er novembre 2010, la présence d’agents nicaraguayens à proximité
du premier caño a été remarquée à l’occasion d’un survol de la zone de Finca Aragón, en territoire
costa–ricien14. Des agents nicaraguayens auraient alors pointé leurs AK-47 en direction de
l’aéronef costa-ricien, un soldat semblant muni d’un missile de type anti-aérien15. Le ministre des
affaires étrangères du Costa Rica a adressé le jour même une note à son homologue nicaraguayen
pour protester contre cette présence militaire16.


        14. Le Costa Rica a également porté la situation à la connaissance de l’Organisation des
Etats américains (ci-après, l’«OEA») le 3 novembre, mais les efforts déployés pour trouver une
solution consensuelle sont restés vains. Le 12 novembre 2010, le conseil permanent de l’OEA, à
une majorité de vingt-deux voix contre deux (le Nicaragua et le Venezuela), avec trois abstentions,
a fait sienne la recommandation du secrétaire général de l’Organisation tendant au retrait des forces
militaires présentes dans la zone d’Isla Portillos17.




       13
            MCR, p. 74, par. 3.18.
       14
            CR 2011/1, p. 30, par. 24.
       15
            Ibid.
       16
            Ibid., par. 25.
       17
            CP/RES 978 (1777/10), «Situation dans la zone limitrophe du Costa Rica et du Nicaragua»
(12 novembre 2010), le texte de cette résolution pouvant être consulté à l’adresse suivante :
http://www.oas.org/council/fr/resolutions/res978.asp ; voir également Certaines activités menées par le Nicaragua dans
la région frontalière (Costa Rica c. Nicaragua), mesures conservatoires, ordonnance du 8 mars 2011,
C.I.J. Recueil 2011 (I), p. 10, par. 16.

                                                            -5-

      15. Lors d’une allocution prononcée le lendemain, le président nicaraguayen Daniel Ortega a
contesté l’opportunité du vote de l’OEA, reprochant au Costa Rica d’occuper le territoire
nicaraguayen situé au nord-est du premier caño et de tenter de se l’approprier18.


       16. Le 18 novembre 2010, le Costa Rica a décidé de déposer sa requête introductive
d’instance relative à Certaines activités, demandant également à la Cour d’indiquer des mesures
conservatoires19.


       17. Le 7 décembre 2010, M. l’ambassadeur Caputo, conseiller spécial auprès du secrétaire
général de l’OEA, a rapporté à celle-ci, après un survol de la zone, qu’il «n’a[vait] pas vu d’effectif
militaire sur le terrain», avant d’ajouter toutefois ce qui suit : «Cela ne veut pas dire forcément qu’il
n’y en a pas. En revanche, la présence militaire à bord d’un dragueur était manifeste.»20


       18. Lors des audiences tenues par la Cour en janvier 2011 sur la demande en indication de
mesures conservatoires présentée par le Costa Rica, celui-ci a produit des éléments de preuve
montrant que le Nicaragua avait accru sa présence militaire sur le territoire litigieux21. Dans ce
contexte, un conseil du Costa Rica a également fait grief au Nicaragua d’avoir violé les eaux
territoriales costa-riciennes dans la mer des Caraïbes et «soulign[é] que les habitants de la région
[étaient] extrêmement préoccupés et effrayés»22.


      19. Plaidant devant la Cour le 11 janvier 2011, le Nicaragua a déclaré ceci : «Il n’y a
pas … de forces armées dans le marécage. Il n’y a pas de poste militaire permanent dans cette
zone.»23


      20. Le 19 janvier 2011, un survol effectué par le Costa Rica a révélé que des militaires
nicaraguayens étaient toujours présents sur le territoire litigieux et avaient même étendu leur
campement depuis le mois d’octobre 201024.




         18
            Requête du Costa Rica, annexe 6, déclaration du président-commandant Daniel Ortega pour la défense du droit
souverain du peuple nicaraguayen sur le fleuve San Juan [traduction française établie par le Greffe à partir de la
traduction anglaise fournie par le Costa Rica], 13 novembre 2010, 19 h 25, p. 89 : «Je dis qu’en tant que partie
lésée  parce que nous sommes actuellement lésés par le Costa Rica  nous irons devant la Cour pour dénoncer la
volonté de ce pays d’occuper des terres nicaraguayennes. Parce que c’est là ce que veut le Costa Rica : s’approprier une
partie du territoire nicaraguayen !» ; ibid., p. 77 : «Voici maintenant la zone qu’ils appellent l’île Portillos ; et voici la
zone de la lagune et du chenal dans lequel nous travaillons, et ici, nous sommes déjà en territoire nicaraguayen. Sur le
territoire costa-ricien, nous n’avons jamais occupé l’île Calero, ce n’est pas vrai ! Nous n’avons pas non plus occupé ce
qu’ils appellent l’île Portillos … il n’y a là-bas ni soldat ni police.»
       19
          Certaines activités menées par le Nicaragua dans la région frontalière (Costa Rica c. Nicaragua), mesures
conservatoires, ordonnance du 8 mars 2011, C.I.J. Recueil 2011 (I), p. 9, par. 11.
        20
           Rapport du secrétaire général de l’OEA rédigé conformément à la résolution CP/Res.979 (1780/10), présenté à
la vingt-sixième réunion de consultation des ministres des relations extérieures, 7 décembre 2010, cité dans CR 2011/1,
p. 33-34, par. 36.
        21
             CR 2011/1, p. 35, par. 46.
        22
             Ibid., par. 47.
        23
             CR 2011/2, p. 13, par. 28.
        24
             MCR, p. 93, par. 3.53, renvoyant à l’annexe 223 (vol. V).

                                                       -6-

      21. Dans son ordonnance en indication de mesures conservatoires du 8 mars 2011, la Cour a
prescrit aux deux Parties de «s’abst[enir] d’envoyer ou de maintenir sur le territoire litigieux, y
compris le caño, des agents, qu’ils soient civils, de police ou de sécurité»25.


       22. Pourtant, environ deux ans plus tard, d’après une photographie datée du 5 février 2013 et
soumise à la Cour le 15 mars de la même année, un nouveau campement militaire était visible sur
la plage26. Le 18 septembre 2013, un autre survol de la part du Costa Rica a apporté de nouvelles
preuves de la présence des effectifs et campements militaires du Nicaragua à l’intérieur du territoire
litigieux27.


       23. Au cours de ses plaidoiries des 15 et 17 octobre 2013 en réponse à la demande du
Costa Rica en indication de nouvelles mesures conservatoires, le Nicaragua a avancé que celui-ci
avait connaissance de la présence d’un «détachement militaire nicaraguayen» depuis près de deux
ans et que ce détachement avait pour mission de lutter contre le trafic de stupéfiants28. Il a ensuite
relevé que, dans sa demande en indication de nouvelles mesures conservatoires, le Costa Rica
n’avait pas, là encore, tiré grief de la présence de militaires nicaraguayens29.


       24. Dans son ordonnance en indication de mesures conservatoires du 22 novembre 2013, la
Cour a constaté que la photographie datée du 5 février 2013 attestait effectivement la présence d’un
«campement de l’armée nicaraguayenne» et que du «personnel militaire» était stationné à cet
endroit depuis cette date au moins30. Elle a ajouté que le campement en question se trouvait sur le
territoire litigieux31. Dans le dispositif de son ordonnance, elle a une nouvelle fois prescrit
expressément au Nicaragua d’assurer le retrait, et donc d’empêcher l’entrée, de tous agents «civils,
de police ou de sécurité»32.


       25. En conclusion, les éléments dont dispose la Cour attestent la présence de personnel
militaire nicaraguayen, depuis le 1er novembre 2010 au moins et jusqu’au 19 janvier 2011, sur le
territoire dont l’arrêt rendu ce jour confirme l’appartenance au Costa Rica. Les militaires du
Nicaragua ont donc passé un peu plus de onze semaines sur le sol costa-ricien en 2010 et 2011.


       26. Il ressort en outre du dossier que, du 5 février 2013 jusqu’à une date tout juste antérieure
au 22 novembre 2013, soit pendant une période de neuf mois, des militaires nicaraguayens étaient
établis sur la plage dont l’arrêt confirme également l’appartenance au Costa Rica.




       25
          Certaines activités menées par le Nicaragua dans la région frontalière (Costa Rica c. Nicaragua), mesures
conservatoires, ordonnance du 8 mars 2011, C.I.J. Recueil 2011 (I), p. 27, par. 86, point 1).
       26
           Certaines activités menées par le Nicaragua dans la région frontalière (Costa Rica c. Nicaragua) ;
Construction d’une route au Costa Rica le long du fleuve San Juan (Nicaragua c. Costa Rica), mesures conservatoires,
ordonnance du 22 novembre 2013, C.I.J. Recueil 2013, p. 365, par. 46.
       27
            CR 2013/24, p. 21, par. 18.
       28
            CR 2013/27, p. 16, par. 35.
       29
            Ibid., p. 17, par. 36.
       30
           Certaines activités menées par le Nicaragua dans la région frontalière (Costa Rica c. Nicaragua) ;
Construction d’une route au Costa Rica le long du fleuve San Juan (Nicaragua c. Costa Rica), mesures conservatoires,
ordonnance du 22 novembre 2013, C.I.J. Recueil 2013, p. 365, par. 46.
       31
            Ibid.
       32
            Ibid., p. 369, par. 59, point 2 C).

                                                           -7-

             C. LA NÉCESSITÉ POUR LA COUR D’EXAMINER AU FOND TOUTE ALLÉGATION
                       DE VIOLATION DU PARAGRAPHE 4 DE L’ARTICLE 2 DE
                                LA CHARTE DES NATIONS UNIES

      27. L’interdiction de la menace ou de l’emploi de la force est l’un des fondements du
système juridique international. Qualifiée par la Cour de «pierre angulaire de la Charte des
Nations Unies»33, cette interdiction a été considérée comme «représentant …, au-delà de la
protection des droits de l’homme, «la grande réalisation de l’ordre juridique international au
XXe siècle …, la pierre angulaire de cet ordre et un principe fondamental incontesté au sein de la
communauté internationale»»34.


       28. Jusqu’à la fin de la première guerre mondiale et malgré certaines tentatives faites au
début du XXe siècle en faveur d’une telle interdiction, le droit international ne prohibait pas
l’emploi de la force entre les Etats. Il importe de ne pas oublier que le Pacte de la Société des
Nations ne renfermait pas d’interdiction générale de l’emploi de la force. Son article 11 disposait
que toute guerre ou menace de guerre «intéress[ait] la Société tout entière», mais n’interdisait aux
Etats d’avoir recours à la guerre que dans des circonstances bien précises35. C’est seulement
lorsque l’article premier du pacte Briand-Kellogg fut adopté en 1928 que le «recours à la guerre»
fut interdit. La majorité des Etats rejeta ce pacte, voyant celui-ci comme «un instrument de
politique nationale»36. Il fallut les atrocités de la seconde guerre mondiale pour convaincre les
Etats de s’accorder sur l’interdiction de l’emploi de la force dans sa forme moderne. Enoncée au
paragraphe 4 de l’article 2 de la Charte des Nations Unies, cette interdiction se lit comme suit :

            «L’Organisation des Nations Unies et ses Membres, dans la poursuite des buts
       énoncés à l’article 1, doivent agir conformément aux principes suivants :

                 ................................................................

              4. Les Membres de l’Organisation s’abstiennent, dans leurs relations
       internationales, de recourir à la menace ou à l’emploi de la force, soit contre l’intégrité
       territoriale ou l’indépendance politique de tout Etat, soit de toute autre manière
       incompatible avec les buts des Nations Unies.»


       29. La genèse de l’interdiction de l’emploi de la force et, en particulier, les difficultés que la
communauté internationale a eues à s’entendre à cet égard témoignent du rôle crucial de cette
interdiction dans l’édifice établi au sortir de la seconde guerre mondiale pour le maintien de la paix
et de la sécurité internationales. Ce rôle central est sans nul doute l’une des raisons pour lesquelles
l’interdiction de l’emploi de la force constitue non seulement une règle du droit international
coutumier, mais aussi une norme impérative du droit international général qui ne souffre aucune




       33
           Activités armées sur le territoire du Congo (République démocratique du Congo c. Ouganda), arrêt,
C.I.J. Recueil 2005, p. 223, par. 148.
        34
            Oliver Dörr, Albrecht Randelzhofer, «Chapter I Purposes and Principles, Art. 2 (4)», The Charter of the
United Nations: A Commentary, vol. I, 3e éd., Bruno Simma, Daniel-Erasmus Khan, Georg Nolte, Andreas Paulus
(dir. publ.), Nikolai Wessendorf (directeur adjoint de publication), Oxford University Press, 2012, par. 71.
       35
            Pacte de la Société des Nations, art. 11-13.
       36
          Les premiers Etats parties étaient l’Australie, la Belgique, le Canada, la Tchécoslovaquie, la France,
l’Allemagne, l’Inde britannique, l’Etat libre irlandais, l’Italie, le Japon, la Nouvelle-Zélande, la Pologne, l’Afrique du
Sud, le Royaume-Uni et les Etats-Unis d’Amérique. Quarante autres Etats ont également adopté le pacte. Le traité
Saavedra-Lamas renferme une disposition similaire qui s’applique à un grand nombre des Etats d’Amérique latine.

                                                           -8-

exception37. Son acceptation quasi universelle en tant que telle, au moyen de l’adhésion à
l’Organisation des Nations Unies, met également en évidence son importance.


       30. La Charte des Nations Unies souligne en outre le rôle essentiel dévolu à la Cour dans le
règlement pacifique des différends, des différends «dont la prolongation est susceptible de menacer
le maintien de la paix et de la sécurité internationales» et d’aller ainsi à l’encontre des buts qu’elle
énonce38. Son article 92 désigne la Cour comme l’organe judiciaire principal de l’Organisation et
précise que le Statut de celle-ci, qui y est annexé, en fait partie intégrante. L’article 36 indique en
son paragraphe 3 que le Conseil de sécurité «doit aussi tenir compte du fait que, d’une manière
générale, les différends d’ordre juridique devraient être soumis par les parties à la Cour
internationale de Justice». Il est donc clair que, en exerçant sa fonction judiciaire, la Cour a
vocation à contribuer au maintien de la paix et de la sécurité internationales. Cet exercice ne revêt
dès lors pas un caractère secondaire, bien au contraire : il constitue un élément essentiel du système
établi à l’issue de la seconde guerre mondiale en vue du maintien de la paix et de la sécurité
internationales.


       31. Le droit dans ce domaine devrait tendre à exhorter les Etats à s’abstenir de tout
comportement illicite. Tout Etat dénonçant la violation par un autre du paragraphe 4 de l’article 2
de la Charte des Nations Unies (pour autant que cette allégation ne soit pas manifestement
dépourvue de fondement ou de sérieux) a le droit d’obtenir une décision quant au point de savoir si,
au regard du droit et des faits de l’espèce, cette disposition fondamentale a effectivement été
violée ; de même, l’Etat contre lequel une telle allégation est formulée est en droit de savoir si ses
actes ont emporté violation du paragraphe 4 de l’article 2. Il incombe donc à la Cour, en tant
qu’«organe judiciaire principal des Nations Unies», de s’atteler à la tâche parfois ardue et délicate
qui consiste à délimiter les contours de l’interdiction de l’emploi de la force établie par le droit
international39.


      32. Il s’agit là d’un point de vue partagé par d’anciens membres de la Cour. Ainsi, dans son
opinion individuelle en l’affaire des Plates-formes pétrolières, le juge Simma avait estimé

       «regrettable que la Cour n’ait pas trouvé le courage de réaffirmer, et donc de
       reconfirmer, de façon plus explicite les principes fondamentaux du droit des
       Nations Unies et du droit international coutumier (principes qui, à mon avis, relèvent




       37
         Par exemple, dans l’affaire des Activités militaires et paramilitaires, la Cour a noté ce qui suit à propos du
paragraphe 4 de l’article 2 :
       «les représentants des Etats le mentionnent souvent comme étant non seulement un principe de droit
       international coutumier, mais encore un principe fondamental ou essentiel de ce droit. Dans ses travaux
       de codification du droit des traités la Commission du droit international a exprimé l’opinion que «le droit
       de la Charte concernant l’interdiction de l’emploi de la force constitue en soi un exemple frappant d’une
       règle de droit international qui relève du jus cogens» (paragraphe 1 du commentaire de la Commission sur
       l’article 50 de ses projets d’articles sur le droit des traités, Annuaire de la Commission, 1966-11, p. 270).»
       Activités militaires et paramilitaires au Nicaragua et contre celui-ci (Nicaragua c. Etats-Unis
       d’Amérique), fond, arrêt, C.I.J. Recueil 1986, p. 100, par. 190.)
       38
            Charte des Nations Unies, art. 33.
       39
           Charte des Nations Unies, art. 92 ; Activités militaires et paramilitaires au Nicaragua et contre celui-ci
(Nicaragua c. Etats-Unis d’Amérique), compétence et recevabilité, arrêt, C.I.J. Recueil 1984, p. 435, par. 96 :
«Il convient également de rappeler que, comme en témoigne l’affaire du Détroit de Corfou (C.I.J. Recueil 1949, p. 4), la
Cour ne s’est jamais dérobée devant l’examen d’une affaire pour la simple raison qu’elle avait des implications politiques
ou comportait de sérieux éléments d’emploi de la force.»

                                                           -9-

       du jus cogens) sur l’emploi de la force, ou plutôt sur l’interdiction de la force armée,
       dans un contexte et à un moment où il serait on ne peut plus urgent de le faire»40.

      En 2005, le juge Elaraby avait déploré la décision de la Cour, dans l’affaire des Activités
armées sur le territoire du Congo, de ne pas statuer sur l’allégation de la République démocratique
du Congo selon laquelle les actes de l’Ouganda constituaient une agression. De son point de vue,
la Cour avait la «responsabilité judiciaire» de déterminer si les actes de l’Ouganda remplissaient les
conditions juridiques requises pour pouvoir être considérés comme une agression41.

        Dans la même affaire, le juge Simma s’était également demandé pourquoi la Cour avait
rechigné à «appeler un chat un chat» en s’abstenant de conclure que les activités militaires de
l’Ouganda sur le territoire congolais constituaient non seulement une violation du paragraphe 4 de
l’article 2 de la Charte des Nations Unies mais aussi une agression42.


       33. L’emploi de la force entre les Etats a pris de nouvelles formes et s’est fait jour dans de
nouveaux domaines depuis la conférence de San Francisco en 1945. Bien que l’interdiction de
l’emploi de la force constitue un principe fondamental de l’ordre juridique international, ses
contours doivent être précisés davantage. Peut-être même conviendrait-il de se demander si
l’ambigüité qui perdure en la matière ne compromet pas le respect de cette norme, ce qui, dans
l’affirmative, mettrait encore en évidence combien il est important que l’organe judiciaire principal
de l’Organisation définisse la portée de cette interdiction dès que l’occasion s’offre à elle.


       34. En conséquence, la Cour ne devrait selon moi s’abstenir de formuler une conclusion
expresse et distincte sur une allégation relative à une violation de l’interdiction de l’emploi de la
force que lorsque celle-ci lui semble être manifestement dépourvue de fondement ou de sérieux.



                         D. L’INTERPRÉTATION DU PARAGRAPHE 97 DE L’ARRÊT

        35. Au paragraphe 93 de son arrêt, la Cour conclut que les activités menées par le Nicaragua
sur le territoire litigieux après 2010, notamment le creusement de trois caños et l’établissement
d’une présence militaire dans une partie dudit territoire, emportaient violation de la souveraineté
territoriale du Costa Rica. Elle envisage ensuite la réparation due à ce titre aux paragraphes 139
et 142. Au paragraphe 97, elle aborde l’allégation du Costa Rica selon laquelle le Nicaragua a
violé l’interdiction de l’emploi de la force. Elle déclare à cet égard que, ayant déjà constaté
l’illicéité des activités nicaraguayennes, elle n’a pas à examiner plus avant l’allégation
costa-ricienne selon laquelle ces activités vont à l’encontre de l’interdiction énoncée au
paragraphe 4 de l’article 2 de la Charte des Nations Unies. Comme je l’ai indiqué plus haut, la
Cour s’est conformée à sa décision en l’affaire Cameroun c. Nigéria en concluant que, «du fait
même du présent arrêt et de l’évacuation» du territoire litigieux, le préjudice subi par le Costa Rica
«aura en tout état de cause été suffisamment pris en compte» (C.I.J. Recueil 2002, p. 452,
par. 319).

       40
          Plates-formes pétrolières (République islamique d’Iran c. Etats-Unis d’Amérique), arrêt, C.I.J. Recueil 2003,
opinion individuelle de M. le juge Simma, p. 327-328, par. 6.
       41
           Activités armées sur le territoire du Congo (République démocratique du Congo c. Ouganda),
C.I.J. Recueil 2005, opinion individuelle de M. le juge Elaraby, p. 329, par. 9 ; p. 330-331, par. 17.
        42
           Dans l’exposé de leur opinion, les deux juges mentionnent les fonctions respectives du Conseil de sécurité et de
la Cour, ainsi que le rôle de celle-ci dans le règlement des questions juridiques. Ils n’en concluent pas moins, ainsi qu’il
ressort des extraits cités, que la Cour aurait dû être plus explicite dans ses décisions relatives à l’emploi de la force
(Plates-formes pétrolières) et à l’acte d’agression (Activités armées sur le territoire du Congo). Leurs exposés sont
éclairants en tant qu’ils révèlent que, ces dernières années, la Cour s’est montrée réticente à trancher certaines questions
touchant l’emploi de la force.

                                                           - 10 -

       36. La Cour n’a donc formulé aucune conclusion distincte et expresse sur le point de savoir
si l’interdiction de l’emploi de la force énoncée au paragraphe 4 de l’article 2 de la Charte des
Nations Unies avait été violée. Mais rien ne permet de penser que l’examen des allégations du
Costa Rica relatives à l’emploi de la force se soit arrêté là. Une question se pose en effet quant au
sens de l’expression «le préjudice subi par le Costa Rica». A première vue, la conclusion de la
Cour pourrait sembler limitée au préjudice causé par la violation de la souveraineté et de l’intégrité
territoriale du Costa Rica. Il ressort avant tout de «l’arrêt dans son ensemble» que la Cour conclut
à la souveraineté de ce dernier sur le territoire litigieux et à la violation de cette souveraineté, puis
indique la réparation due en conséquence. Pourtant, la Cour a dit qu’il n’était pas nécessaire
d’examiner les allégations relatives à l’emploi de la force au motif qu’il aurait, selon elle, été
remédié à tout préjudice subi à ce titre. Etant donné son caractère très général, l’expression «en
tout état de cause» évoque une intention beaucoup plus vaste et paraîtrait superflue si le
«préjudice» en question était limité à la violation de la souveraineté et de l’intégrité territoriale.
J’interprète donc l’expression «le préjudice subi par le Costa Rica» comme recouvrant tout
dommage subi par cet Etat en conséquence d’une violation de l’interdiction de l’emploi de la force.


       37. Si cette interprétation est la bonne, il y a lieu de se demander comment la Cour peut
déterminer la réparation appropriée à la violation de l’interdiction de l’emploi de la force sans avoir
au préalable examiné l’allégation correspondante et constaté l’existence d’une telle violation. Le
devoir de réparation découle d’un manquement à une obligation internationale et la forme que la
réparation doit prendre ainsi que ses modalités sont donc liées à la matérialité et aux circonstances
de ce manquement43. En outre, si les modalités de la réparation sont fonction des circonstances44,
la satisfaction suppose par sa nature même que le manquement a été constaté d’une façon ou d’une
autre.


       38. Par ailleurs, en quoi la méthode adoptée par la Cour peut-elle remédier à une violation du
paragraphe 4 de l’article 2 de la Charte qui, même si elle n’est pas des plus graves, n’en contrevient
pas moins à une disposition ayant force de jus cogens de par son importance pour le maintien de la
paix et de la sécurité internationales, ainsi que pour les relations internationales dans leur
ensemble ? Dans le contexte de la présente affaire, la Cour fait bien peu de cas de l’allégation
selon laquelle «une pierre angulaire de la Charte des Nations Unies»45 a été ébranlée, allégation
qu’elle traite de manière quelque peu sommaire et expéditive. La dernière phrase du paragraphe 97
doit être interprétée comme renvoyant à l’arrêt dans son ensemble et à l’évacuation du territoire
litigieux en tant que remèdes appropriés à la violation éventuelle de l’interdiction de l’emploi de la
force. Cela étant, l’expression «arrêt dans son ensemble» est vague et imprécise. De mon point de
vue, la conclusion la plus proche d’une réparation à cet égard réside dans la constatation de la
violation de la souveraineté et de l’intégrité territoriale du Costa Rica. Dans le même paragraphe,

          43
             Aux termes du paragraphe 4 du commentaire de l’article 31 du projet d’articles de la Commission du droit
international sur la responsabilité de l’Etat (2001), «[l]’obligation générale de réparer est énoncée à l’article 31 en tant
que corollaire immédiat de la responsabilité de l’Etat, c’est-à-dire en tant qu’obligation de l’Etat responsable résultant du
fait illicite, et non en tant que droit de l’Etat ou des Etats lésés». Et rappelons le célèbre dictum de la Cour permanente de
Justice internationale en l’affaire relative à l’Usine de Chorzów (Usine de Chorzów, compétence, arrêt no 8, 1927,
C.P.J.I. série A n° 9, p. 21) : «C’est un principe de droit international que la violation d’un engagement entraîne
l’obligation de réparer dans une forme adéquate. La réparation est donc le complément indispensable d’un manquement
à l’application d’une convention…»
        44
          Songeons, par exemple, à la pratique de la Cour tendant à considérer l’énoncé de ses conclusions comme une
forme de satisfaction, qui a été présentée en ces termes dans l’affaire du Détroit de Corfou :
                «Elle doit, … pour assurer l’intégrité du droit international dont elle est l’organe, constater la
        violation par l’action de la marine de guerre britannique de la souveraineté de l’Albanie.
                Cette constatation correspond à la demande faite au nom de l’Albanie par son conseil et constitue
        en elle-même une satisfaction appropriée.» (Détroit de Corfou (Royaume-Uni c. Albanie), fond, arrêt,
        C.I.J. Recueil 1949, p. 35.)
        45
             Voir note no 33.

                                                            - 11 -

la Cour semble également partir du principe que, bien que les deux normes en jeu ne soient pas
équivalentes, leur valeur relative est telle que les conséquences attachées à la constatation d’une
violation de la souveraineté et de l’intégrité territoriale peuvent suffire à remédier à une violation
de l’interdiction de l’emploi de la force. La conclusion énoncée au paragraphe 97 donne à penser
que la Cour s’est livrée à un rapprochement. Or, elle y est parvenue sans examiner aucunement les
éléments de preuve relatifs à l’emploi de la force.


       39. S’il est établi dans la jurisprudence de la Cour que la norme interdisant l’emploi de la
force et celle exigeant le respect de la souveraineté et de l’intégrité territoriale servent des fonctions
différentes, elles traduisent toutefois des préoccupations qui se rejoignent sans être identiques 46.
L’emploi de la force est l’élément qui différencie fondamentalement l’attaque visant les intérêts
protégés par le paragraphe 4 de l’article 2 de la Charte des Nations Unies du comportement qui
porte simplement atteinte à la souveraineté et à l’intégrité territoriale. La conclusion formulée par
la Cour dans la dernière phrase du paragraphe 97 suppose une sorte de jugement quant à
l’importance respective de l’interdiction de l’emploi de la force contre l’intégrité territoriale et la
protection juridique de la souveraineté et de l’intégrité territoriale. Or l’arrêt n’offre aucun
éclaircissement quant à la façon dont cette mise en balance est réalisée. Selon moi, la constatation
de la violation de la souveraineté territoriale d’un Etat ne saurait, dans le contexte de la présente
affaire, servir à réparer la violation du paragraphe 4 de l’article 2 de la Charte des Nations Unies.


       40. Les conséquences de la violation de la norme interdisant l’emploi de la force seront
généralement ou très vraisemblablement bien pires que celles de la violation de la norme
protégeant simplement la souveraineté et l’intégrité territoriale, la première posant un plus grand
risque d’escalade et mettant ainsi en péril la paix et la sécurité internationales. En matière d’emploi
de la force, la principale crainte est qu’un Etat puissant y ait recours à son profit, sacrifiant les
intérêts de la communauté internationale aux siens propres. La Cour a bien rendu compte de cette
crainte dans son arrêt en l’affaire du Détroit de Corfou, faisant référence à «la manifestation d’une
politique de force, politique qui, dans le passé, a donné lieu aux abus les plus graves» 47. Bien
entendu, la violation de l’intégrité territoriale peut dégénérer en conflit international, et tel a
effectivement été le cas par le passé. Toutefois, la Cour a eu raison de souligner qu’une politique
de force était très susceptible de se solder par les pires abus. Dans l’affaire en question, elle avait
rejeté l’allégation du Royaume-Uni qui prétendait être en droit de pénétrer, par le truchement de sa
marine, dans les eaux territoriales albanaises afin de recueillir d’éventuelles preuves d’un
comportement internationalement illicite de la part de l’Albanie. Un tel «droit d’intervention», a
dit la Cour, «réserv[é] … aux Etats les plus puissants, … pourrait aisément conduire à fausser
l’administration de la justice internationale elle-même»48. De même, d’une manière générale, le
fait pour l’Etat qui, sur le plan militaire, est plus puissant que son voisin de vouloir s’emparer du
territoire de celui-ci et d’y établir des troupes pourrait aisément conduire à un affrontement ouvert,
mettant en péril la paix et la sécurité internationales.




        46
           Activités militaires et paramilitaires au Nicaragua et contre celui-ci (Nicaragua c. Etats-Unis d’Amérique),
fond, arrêt, C.I.J. Recueil 1986, p. 128, par. 251 : «Les effets du principe de respect de la souveraineté territoriale et ceux
des principes de l’interdiction de l’emploi de la force et de la non-intervention se recouvrent inévitablement jusqu’à un
certain point.»
        47
             Détroit de Corfou (Royaume-Uni c. Albanie), fond, arrêt, C.I.J. Recueil 1949, p. 35.
        48
             Ibid.

                                                           - 12 -

             E. LA CONSTATATION D’UNE VIOLATION DU PARAGRAPHE 4 DE L’ARTICLE 2
                              DE LA CHARTE DES NATIONS UNIES

       41. Comme j’y ai fait allusion plus haut, bien que le principe soit fermement ancré dans
l’ordre juridique et en constitue une «pierre angulaire», une certaine ambigüité demeure dans la
définition de l’emploi de la force. La jurisprudence de la Cour renferme toutefois des indications
quant aux facteurs à prendre en considération dans l’examen d’un cas d’emploi de la force. Ainsi,
toute analyse juridique en la matière doit tenir compte de la gravité des agissements en cause et de
l’objectif qui peut raisonnablement être inféré des actes et déclarations de l’Etat concerné49.


       42. Dans le cadre de cette analyse, il importe de respecter la distinction existant entre la règle
protégeant la souveraineté territoriale de l’Etat et celle prohibant l’emploi de la force. Le
paragraphe 4 de l’article 2 de la Charte des Nations Unies interdit le recours «à la menace ou à
l’emploi de la force … contre l’intégrité territoriale … de tout Etat». Conclure à la violation de
l’intégrité territoriale du Costa Rica est une chose mais, comme il a été exposé plus haut, c’est tout
autre chose que de conclure au recours, par un Etat, à la menace ou à l’emploi de la force contre
l’intégrité territoriale d’un autre Etat ou de manière incompatible avec les buts énoncés dans la
Charte des Nations Unies, en violation du paragraphe 4 de l’article 2 de celle-ci.


        43. Il ressort de la jurisprudence de la Cour que le principe coutumier du non-recours à la
force et le paragraphe 4 de l’article 2 de la Charte supposent l’existence d’un seuil qui doit être
atteint pour que l’interdiction juridique soit violée50. Il en ressort également que l’emploi de la
force sans violence n’échappe pas à cette interdiction51. Nul besoin que des coups soient tirés, que
l’artillerie lourde soit utilisée et encore moins que des vies soient fauchées pour qu’un Etat puisse
être considéré comme ayant enfreint l’interdiction en question. Cela étant, les mesures incriminées
doivent revêtir une certaine gravité et poursuivre un objectif illicite pour franchir le seuil applicable
et pouvoir être qualifiées d’emploi de la force.


      44. S’agissant de fixer ce seuil, je suis de ceux qui estiment que, «bien que limitée à l’emploi
de la force armée ou militaire, l’interdiction doit être interprétée dans un sens très large pour
recouvrir essentiellement toutes les formes que tel ou tel Etat peut lui donner»52. Ce point de vue
est conforme tant au but de la norme en question, à savoir le maintien de la paix et de la sécurité,
qu’à son caractère fondamental au sein de l’ordre juridique moderne.


       45. Bien que la gravité des actes puisse donner une idée de l’objectif poursuivi par un Etat,
j’analyserai les faits de l’espèce dans la section suivante en dissociant ces deux critères. De mon
point de vue, la gravité des activités du Nicaragua et les visées sous-jacentes atteignent le seuil
voulu pour constituer un emploi de la force prohibé par le paragraphe 4 de l’article 2 de la Charte
des Nations Unies et le principe coutumier du non-recours à la force.




       49
           Pour une analyse d’exemples tirés de la jurisprudence de la Cour, voir Olivier Corten, Le droit contre la
guerre : l’interdiction du recours à la force en droit international contemporain, Pedone, 2008, p. 85 et suiv.
       50
            Détroit de Corfou (Royaume-Uni c. Albanie), fond, arrêt, C.I.J. Recueil 1949, p. 35.
       51
            Ibid.
       52
           Oliver Dörr, «Use of Force, Prohibition Of», Max Planck Encyclopedia of Public International Law, juin 2011,
par. 13 [traduction du Greffe].

                                                             - 13 -

           i) La gravité des actes du Nicaragua

      46. Le paragraphe 4 de l’article 2 de la Charte des Nations Unies interdit le recours à la
«menace ou à l’emploi de la force, soit contre l’intégrité territoriale ou l’indépendance politique de
tout Etat, soit de toute autre manière incompatible avec les buts des Nations Unies». Plus l’emploi
de la force porte atteinte aux attributs de l’Etat ou compromet la réalisation des buts des
Nations Unies, plus la violation est grave.


       47. Pour déterminer si la gravité peut être retenue comme critère d’illicéité de l’emploi de la
force au regard du paragraphe 4 de l’article 2 de la Charte, il est utile de se reporter à la définition
de l’agression adoptée en 1974 par les Nations Unies (résolution 3314 (XXIX)). Dans le
préambule de cette résolution, l’agression est considérée comme la «forme la plus grave et la plus
dangereuse de l’emploi illicite de la force»53. Aux termes de l’article 2, la constatation d’un acte
d’agression n’est pas justifiée si «les actes en cause ou leurs conséquences ne sont pas d’une
gravité suffisante». Partant, non seulement l’existence mais aussi la qualification de l’emploi de la
force demandent un certain degré de gravité.


       48. De même, dans l’affaire des Activités militaires et paramilitaires au Nicaragua et contre
celui-ci, la Cour a considéré que le critère de la gravité permettait de faire la distinction entre une
«agression armée» et un «simple incident de frontière»54. Elle a qualifié l’agression armée de
forme la «plus grav[e]» de l’emploi de la force, non sans évoquer d’«autres modalités moins
brutales»55, notant que l’agression armée différait des autres formes de par son ampleur et ses
effets. Pour déterminer ce qui constituait une «agression armée», la Cour s’est fondée sur la
définition de l’agression contenue à l’alinéa g) de l’article 3 de la résolution 3314 (XXIX)56.


       49. La gravité s’apprécie au cas par cas, ce qui impose d’examiner des considérations telles
que le lieu où la force a été utilisée, l’état des relations entre les parties à l’époque ainsi que
d’autres éléments de contexte. Comme la Cour l’a souligné dans son avis consultatif sur la Licéité
de la menace ou de l’emploi d’armes nucléaires, l’interdiction de l’emploi de la force s’applique
«indépendamment des armes employées»57. L’idée est que l’effet, réel ou escompté, entre en
considération lorsqu’il s’agit d’apprécier la gravité, y compris (ainsi qu’il a été observé dans le
passage précité de l’arrêt concernant le Nicaragua) pour déterminer la qualification de l’emploi de
la force.


       50. En l’espèce, l’indication la plus évidente de la gravité des faits tient à la présence
prolongée de campements et de personnel militaires en territoire costa-ricien (durant onze semaines
entre 2010 et 2011, et neuf mois en 2013)58. Les éléments dont dispose la Cour démontrent
clairement que les deux campements établis, l’un près du premier caño et l’autre sur la plage,
abritaient des membres des forces militaires régulières du Nicaragua et non des agents de la police
de cet Etat59. D’une manière générale, l’armée régulière d’un Etat est considérée comme dotée

           53
                Résolution 3314 de l’Assemblée générale des Nations Unies (1974), préambule, cinquième alinéa.
           54
           Activités militaires et paramilitaires au Nicaragua et contre celui-ci (Nicaragua c. Etats-Unis d’Amérique),
fond, arrêt, C.I.J. Recueil 1986, p. 103, par. 195.
           55
                Ibid., p. 101, par. 191.
           56
                Ibid., p. 103, par. 195.
           57
                Licéité de la menace ou de l’emploi d’armes nucléaires, avis consultatif, C.I.J. Recueil 1996 (I), p. 244,
par. 39.
           58
                Supra, par. 22, 23.
           59
                Supra, par. 19.

                                                          - 14 -

d’une plus grande puissance coercitive que ses forces de police. Cette présence militaire constituait
un emploi de la force «contre l’intégrité territoriale» du Costa Rica, soit exactement le
comportement qui est interdit par le paragraphe 4 de l’article 2 de la Charte des Nations Unies.


       51. Dans sa résolution 2625 (XXV) intitulée «Déclaration relative aux principes du droit
international touchant les relations amicales et la coopération entre les Etats conformément à la
Charte des Nations Unies» (ci-après, la «déclaration sur les relations amicales»), qui venait codifier
le droit international coutumier60, l’Assemblée générale des Nations Unies a réaffirmé le devoir
incombant à tout Etat «de s’abstenir de recourir à la menace ou à l’emploi de la force pour violer
les frontières internationales existantes d’un autre Etat ou comme moyen de règlement des
différends internationaux, y compris les différends territoriaux et les questions relatives aux
frontières des Etats» (les italiques sont de moi). En l’espèce, le Nicaragua s’est servi de son armée
pour «violer les frontières internationales existantes» du Costa Rica. Dans son arrêt, la Cour
reconnaît implicitement que les frontières établies par elle ce jour correspondent à celles qui
avaient été fixées par le traité de limites de 1858, tel qu’interprété par les sentences pertinentes. De
même, étant donné que la Cour avait été saisie de la question de l’emplacement de la frontière,
l’usage que le Nicaragua a fait de la force, dans la mesure où il peut être considéré «comme [un]
moyen de règlement des différends internationaux», va à l’encontre de la norme coutumière dont le
devoir précité constitue le reflet.


       52. Une autre indication de la gravité de l’emploi de la force par le Nicaragua réside dans le
fait que des armes, notamment ce qui semble être un missile de type anti-aérien, aient été pointées
en direction d’un aéronef costa-ricien le 1er novembre 201061. Dans un contexte où les forces
militaires d’un Etat sont déjà présentes sur le territoire d’un autre Etat sans le consentement de ce
dernier, une telle mise en joue atteste l’emploi de la force. Le premier Etat fait savoir par là qu’il
est prêt à ouvrir le feu s’il l’estime nécessaire.


       53. En conclusion, il ressort des faits soumis à la Cour que les actes du Nicaragua étaient
suffisamment graves pour justifier l’application du paragraphe 4 de l’article 2 de la Charte des
Nations Unies et du principe coutumier du non-recours à la force, pourvu qu’ils répondent
également au critère de l’objectif poursuivi. Telle est la question à laquelle j’en viens à présent.



       ii) L’objectif poursuivi

       54. Le second aspect à prendre en considération dans l’analyse d’une allégation de violation
de l’interdiction de l’emploi de la force a trait à l’objectif qui peut raisonnablement être déduit des
actes de l’Etat, au regard notamment de leur gravité ainsi que des déclarations faites par celui-ci et
du contexte pertinent.


        55. La nécessité d’un objectif repose en premier lieu sur le texte du paragraphe 4 de
l’article 2 de la Charte des Nations Unies, qui interdit l’emploi de la force soit «contre» l’intégrité
territoriale ou l’indépendance politique de tout Etat, soit de toute autre manière incompatible avec
les buts des Nations Unies. Lu en son sens ordinaire, le terme «contre» traduit clairement l’élément
téléologique de l’interdiction de l’emploi de la force contenue dans la Charte, en l’absence duquel


       60
           Activités militaires et paramilitaires au Nicaragua et contre celui-ci (Nicaragua c. Etats-Unis d’Amérique),
fond, arrêt, C.I.J. Recueil 1986, p. 101-103, par. 191-193 ;Conformité au droit international de la déclaration unilatérale
d’indépendance relative au Kosovo, avis consultatif, C.I.J. Recueil 2010 (II), p. 437, par. 80.
       61
            MCR, p. 74-75, par. 3.19.

                                                           - 15 -

il n’y a pas de violation. Dans le Concise Oxford Dictionary, le terme «against» [contre] est défini
comme signifiant «in opposition to» [par opposition à] ou «to the disadvantage of» [au détriment
de]. Plus concrètement, la question centrale est celle de savoir si, interprétés de manière
raisonnable, les éléments de preuve démontrent que l’Etat concerné visait à modifier le dénouement
d’une situation l’opposant à un autre Etat en ayant recours à la force. Il convient dans ce contexte
de préciser que les rédacteurs de la Charte des Nations Unies n’entendaient pas restreindre la portée
de l’interdiction en mentionnant spécialement l’intégrité territoriale ou l’indépendance politique,
mais voulaient au contraire insister sur la protection de celles-ci62.


        56. Pour déterminer si les actes d’un Etat vont à l’encontre de l’interdiction de l’emploi de la
force, il importe de se rappeler que «la principale caractéristique de cette interdiction réside dans
l’utilisation de forces militaires comme moyen de coercition»63. A cet égard, je relèverai que les
forces militaires régulières tiennent leur raison d’être de leur capacité de coercition. L’armée est le
symbole du pouvoir de coercition des Etats et il est rare que l’envoi de militaires par l’un d’eux sur
le territoire d’un autre sans le consentement de celui-ci ne révèle pas l’existence d’une volonté de
contraindre.


      57. Dans le cadre de la première affaire dont la Cour ait été saisie, celle du Détroit de
Corfou, il était fait grief au Royaume-Uni d’avoir violé l’interdiction de l’emploi de la force. Dans
ce contexte-là, avait estimé la Cour, le seuil applicable n’était pas atteint :

              «[La Cour] ne voit pas dans l’action de la marine de guerre britannique une
       démonstration de force destinée à [for the purpose of] exercer une pression politique
       sur l’Albanie. On ne peut reprocher au commandement naval responsable d’avoir,
       tout en les maintenant à distance des côtes, employé des effectifs de couverture
       importants dans une région où, par deux fois en quelques mois, ses navires avaient été
       l’objet de graves attentats.»64

Dans sa décision, la Cour avait examiné les éléments de preuve à la lumière de l’objectif [purpose]
de la «démonstration de force» de la marine britannique.


       58. Il ressort également des précédents dans le cadre desquels la Cour a examiné des
allégations d’agression armée que l’objectif poursuivi par l’Etat doit être recherché pour qu’il
puisse être statué sur cette forme de l’emploi de la force. Dans l’affaire des Plates-formes
pétrolières, la Cour, examinant si certaines actions censées être imputables à l’Iran constituaient
une agression armée, a expressément considéré comme pertinents l’intention et l’objectif qui
pouvaient être déduits des actes en cause :

               «A supposer que tous les incidents dénoncés par les Etats-Unis doivent être
       attribués à l’Iran, et laissant par conséquent de côté la question examinée plus haut de
       l’attribution à celui-ci de l’attaque menée contre le Sea Isle City, la question est de
       savoir si cette attaque, prise isolément ou dans le cadre de la «série d’attaques»
       invoquée par les Etats-Unis, peut être qualifiée d’«agression armée» contre les
       Etats-Unis, agression qui justifierait le recours à la légitime défense. La Cour constate
       tout d’abord que le Sea Isle City se trouvait dans les eaux koweïtiennes lorsqu’il fut

        62
            Oliver Dörr, Albrecht Randelzhofer, «Chapter I Purposes and Principles, Art. 2 (4)», The Charter of the
United Nations: A Commentary, vol. I, 3e éd., Bruno Simma, Daniel-Erasmus Khan, Georg Nolte, Andreas Paulus
(dir. publ.), Nikolai Wessendorf (directeur adjoint de publication), Oxford University Press, 2012, p. 215-216.
       63
           Oliver Dörr, «Use of Force, Prohibition Of», Max Planck Encyclopedia of Public International Law, juin 2011,
par. 18 [traduction du Greffe].
       64
            Détroit de Corfou (Royaume-Uni c. Albanie), fond, arrêt, C.I.J. Recueil 1949, p. 35.

                                                        - 16 -

       attaqué, et qu’un missile «ver à soie» tiré, comme il est allégué, à plus de
       100 kilomètres de là ne pouvait pas viser précisément ce navire, mais pouvait
       seulement avoir été programmé pour toucher une cible dans les eaux koweïtiennes.
       D’autre part, quel qu’en soit le propriétaire, le Texaco Caribbean ne battait pas
       pavillon américain, de sorte qu’une attaque contre ce navire ne peut être assimilée, en
       elle-même, à une attaque contre les Etats-Unis. S’agissant des tirs qui auraient été
       dirigés contre des hélicoptères américains par des vedettes rapides iraniennes, ainsi
       que depuis la plate-forme de Reshadat, les Etats-Unis n’ont fourni aucun moyen de
       preuve convaincant à l’appui de leur allégation. Il n’est pas démontré que le
       mouillage de mines auquel se serait livré l’Iran Ajr visait précisément, à une époque
       où l’Iran était en guerre avec l’Iraq, les Etats-Unis ; de la même manière, il n’a pas été
       établi que la mine heurtée par le Bridgeton avait été mouillée dans le but précis
       d’endommager ce navire ou d’autres navires américains. Même pris conjointement,
       et réserve faite, comme il a déjà été dit, de la question de la responsabilité de l’Iran,
       ces incidents ne semblent pas à la Cour constituer une agression armée contre les
       Etats-Unis comparable à ce qu’elle a qualifié, en l’affaire des Activités militaires et
       paramilitaires au Nicaragua et contre celui-ci, de forme d’emploi de la force parmi
       «les plus graves».»65 (Les italiques sont de moi.)


        59. Dans l’affaire des Activités militaires et paramilitaires au Nicaragua et contre celui-ci, la
Cour a jugé que les «motifs qui [avaient] pu … inspirer» l’emploi de la force par un Etat pouvaient
justifier la constatation d’une agression armée :

             «Pour en venir au Honduras et au Costa Rica, la Cour a dit aussi … qu’il serait
       nécessaire d’établir que certaines incursions transfrontières à l’intérieur du territoire de
       ces deux Etats, survenues en 1982, 1983 et 1984, étaient imputables au Gouvernement
       du Nicaragua. La Cour a cependant très peu d’informations sur les circonstances de
       ces incursions ou les motifs qui ont pu les inspirer, de sorte qu’il est difficile de
       décider si, à des fins juridiques, elles peuvent être considérées soit ensemble soit
       isolément comme une «agression armée» du Nicaragua contre l’un des deux Etats ou
       contre les deux.»66 (Les italiques sont de moi.)


       60. Si la recherche de l’objectif poursuivi peut permettre de conclure à l’existence d’une
agression armée au sens de l’article 51 de la Charte des Nations Unies, elle peut également, selon la
même logique, servir à établir l’illicéité de l’emploi de la force pour l’application du paragraphe 4
de l’article 2 de la Charte. Bien qu’il engage souvent la responsabilité internationale de l’Etat, la
Charte des Nations Unies admet elle-même que l’emploi de la force peut parfois être licite, comme
l’indiquent ses articles 42 et 51. La finalité de l’emploi de la force, tant dans le contexte du
paragraphe 4 de l’article 2 que dans celui de l’article 51, est donc cruciale pour déterminer la
qualification juridique dudit emploi ; il s’agit tout simplement d’analyser les faits pour déceler
l’objectif éventuellement poursuivi.


      61. En l’espèce, la question est de savoir si l’établissement d’une présence militaire
nicaraguayenne sur le territoire litigieux peut raisonnablement être interprété comme un acte dirigé
contre le Costa Rica en tant qu’il aurait visé à porter atteinte à l’intégrité territoriale et à
l’indépendance politique de celui-ci. Plusieurs éléments tendent à démontrer que les séjours longs



       65
          Plates-formes pétrolières (République islamique d’Iran c. Etats-Unis d’Amérique), arrêt, C.I.J. Recueil 2003,
p. 191-192, par. 64.
       66
           Activités militaires et paramilitaires au Nicaragua et contre celui-ci (Nicaragua c. Etats-Unis d’Amérique),
fond, arrêt, C.I.J. Recueil 1986, p. 119-120, par. 231.

                                                          - 17 -

et répétés de militaires nicaraguayens en territoire costa-ricien étayent cette interprétation ; ils
révèlent l’objectif d’une politique étatique consistant à utiliser la force contre le Costa Rica.


      62. Le premier élément tient à l’apparition d’un différend territorial entre les Parties dès que
le Gouvernement costa-ricien a eu vent de la présence militaire nicaraguayenne et exprimé ses
objections à cet égard67. Au 1er novembre 2010, le Nicaragua était donc informé de la position du
Costa Rica et toute présence postérieure à cette date doit être considérée comme un acte dirigé
contre les principaux attributs du Costa Rica en tant qu’Etat, à savoir son intégrité territoriale et son
indépendance politique.

       La deuxième indication réside dans les tensions et affrontements qui ont marqué les relations
entre les deux Etats tout au long de l’histoire68. Lorsque les éléments de preuve versés au dossier
sont examinés dans ce contexte historique, il est raisonnable de voir les incursions en cause comme
des actes dirigés contre le Costa Rica, c’est-à-dire visant à porter atteinte aux principaux attributs
de celui-ci en tant qu’Etat.

       Troisièmement, le refus initial du Nicaragua de retirer ses militaires, tant en réponse à la note
diplomatique du Costa Rica qu’à la suite de la résolution ultérieure de l’OEA, témoigne également
du caractère conflictuel voire hostile de sa présence militaire et de son intention de rester sur ses
positions.

       Quatrièmement, il est révélateur que le Nicaragua ait décidé d’accroître sa présence militaire
à proximité du premier caño après que le Costa Rica lui eut fait part de ses objections ; il peut
raisonnablement en être inféré que le Nicaragua était prêt à faire usage de la force dès lors qu’il
l’estimerait nécessaire69.

      Cinquièmement et de manière corollaire, l’établissement ultérieur d’un second campement à
un autre endroit révèle là encore un durcissement de la position du Nicaragua et met en évidence sa
volonté de défendre les positions qu’il avait acquises par la force s’il l’estimait nécessaire70.

      Sixièmement, les deux campements ayant été établis près des lieux où les caños étaient en
cours de creusement, il est permis d’en déduire que ces campements étaient censés assurer la
défense d’une autre politique nicaraguayenne dirigée contre les intérêts souverains du Costa Rica.

      Septièmement, le Nicaragua a fait appel à son armée régulière et non à des forces irrégulières
non identifiables ou à des forces de police. Le recours à des forces régulières, qui ont en général un
plus grand pouvoir de coercition que les forces de police, doit là encore être interprété non pas
uniquement comme une marque d’hostilité mais aussi comme une preuve de l’intention du
Nicaragua de contester les droits souverains du Costa Rica, si nécessaire par la force.

       Huitièmement, le Nicaragua a établi son second campement militaire sur le territoire
litigieux, au mépris de l’ordonnance en indication de mesures conservatoires rendue par la Cour le
8 mars 201171. Il s’agit là d’un refus d’obtempérer qui sert les desseins de l’Etat et a peu en
commun avec la situation en l’affaire de la Frontière terrestre et maritime entre le Cameroun et le


       67
            Supra, par. 13.
       68
            Supra, par. 12.
       69
            Supra, par. 18.
       70
            Supra, par. 22-24.
       71
           Certaines activités menées par le Nicaragua dans la région frontalière (Costa Rica c. Nicaragua), mesures
conservatoires, ordonnance du 8 mars 2011, C.I.J. Recueil 2011 (I), p. 27, par. 86, point 1) : «Chaque Partie s’abstiendra
d’envoyer ou de maintenir sur le territoire litigieux, y compris le caño, des agents, qu’ils soient civils, de police ou de
sécurité.»

                                                            - 18 -

Nigéria, que la Cour a invoquée mais dans laquelle la présence militaire du Nigéria à l’époque de
l’instance n’allait pas à l’encontre d’une ordonnance de sa part72. Cette violation éhontée des
prescriptions de la Cour constitue peut-être la meilleure indication de l’objectif illicite poursuivi
par le Nicaragua à travers ses actes, puisqu’elle montre que celui-ci était prêt à aller jusqu’à passer
outre à l’ordonnance rendue par l’organe judiciaire principal de l’Organisation des Nations Unies
pour maintenir sa revendication sur le territoire litigieux.



                                                     F. CONCLUSION

       63. L’analyse qui précède me porte à conclure que les activités du Nicaragua présentaient la
gravité et l’objectif constitutifs d’un emploi de la force violant le paragraphe 4 de l’article 2 de la
Charte des Nations Unies. Pour cette raison, je ne puis m’associer à la conclusion énoncée par la
Cour au point 7) du paragraphe 229.


       64. Il convient de veiller à ce que la position retenue dans le présent arrêt, couplée à celle qui
avait été adoptée en l’affaire de la Frontière terrestre et maritime entre le Cameroun et le Nigéria,
ne puisse être interprétée comme le renforcement d’une tendance de la Cour à ne pas examiner au
fond les allégations de violation du paragraphe 4 de l’article 2 de la Charte lorsque les actes dont il
est tiré grief ont eu lieu (au moins en grande partie) sur un territoire litigieux. A cet égard, je
prends note et me félicite de la mise en garde salutaire formulée par la Cour, à savoir que «[l]e fait
que le Nicaragua ait considéré que les activités auxquelles il se livrait avaient lieu sur son propre
territoire n’empêche pas que celles-ci puissent être considérées comme relevant de l’emploi illicite
de la force»73. Mais s’il s’agit effectivement d’une nouvelle tendance de la Cour à ne pas examiner
au fond les allégations d’emploi de la force en territoire litigieux, je ne puis que le déplorer. Le
différend territorial fait partie des situations les plus délicates dans les relations entre Etats, où
ceux-ci sont particulièrement susceptibles d’utiliser la force. L’examen au fond systématique des
allégations de violation du paragraphe 4 de l’article 2 de la Charte constituerait une pratique
judiciaire parfaitement conforme au système établi à l’issue de la seconde guerre mondiale pour le
maintien de la paix et de la sécurité internationales, ainsi qu’au rôle dévolu à la Cour dans le cadre
de ce système, et viendrait même renforcer l’un et l’autre. Le demandeur et le défendeur tireraient
tous deux de la décision de la Cour de précieux enseignements pour leur comportement futur. Et,
de fait, une telle pratique judiciaire bénéficierait à la communauté internationale tout entière. Je
rappelle qu’il ne s’agit pas ici pour la Cour d’examiner au fond n’importe quelle allégation
formulée par un Etat ; je considère simplement que le paragraphe 4 de l’article 2 de la Charte joue
dans les relations internationales modernes un rôle si central que la Cour est tenue d’examiner au
fond toute allégation de violation de l’interdiction de l’emploi de la force, sauf à ce que celle-ci soit
manifestement dépourvue de fondement ou de sérieux.


        65. L’on aurait tort de voir dans mes propos une intention de dévaloriser l’interdiction
juridique de l’emploi de la force ou une réaction disproportionnée. Le droit international admet
une gradation dans l’éventail des activités qui peuvent emporter violation du paragraphe 4 de
l’article 2 de la Charte : celles qui atteignent le degré le plus élevé peuvent constituer une
agression, «la forme la plus grave et la plus dangereuse d’emploi illicite de la force»74 ; d’autres
peuvent constituer une attaque armée donnant lieu à une légitime défense. Des agissements de
niveau intermédiaire ou inférieur peuvent également contrevenir au paragraphe 4 de l’article 2 s’ils
présentent la gravité et l’objectif voulus ; peut-être s’agit-il là du type d’activités que la Cour avait

       72
          Frontière terrestre et maritime entre le Cameroun et le Nigéria (Cameroun c. Nigéria ; Guinée équatoriale
(intervenant)), arrêt, C.I.J. Recueil 2002, p. 451, par. 312 et 314 ; p. 457, par. 325, point V) A).
       73
            Voir le paragraphe 97 de l’arrêt.
       74
            Cour pénale internationale, conférence de révision, résolution RC/Res.6, annexe III, par. 6.

                                                        - 19 -

à l’esprit lorsque, dans l’affaire des Activités militaires et paramilitaires au Nicaragua et contre
celui-ci, elle a fait référence à «d’autres modalités moins brutales» de l’emploi de la force 75. Si
cette gradation se retrouve dans le droit relatif à l’emploi de la force, c’est justement parce qu’il
était craint que le fait d’ériger en violation du paragraphe 4 de l’article 2 de la Charte des
Nations Unies des agissements de niveau intermédiaire ou inférieur, pourvu qu’ils se caractérisent
par la gravité et l’objectif voulus, ne vienne d’une certaine façon entamer le crédit accordé aux
obligations internationales en jeu.


       66. Pour déterminer les règles applicables à ces «modalités moins brutales» de l’emploi de la
force, la Cour, après avoir souligné le caractère coutumier de la déclaration sur les relations
amicales, a énuméré un certain nombre de devoirs énoncés dans celle-ci. Figurait notamment dans
cette liste «le devoir de s’abstenir de recourir à la menace ou à l’emploi de la force pour violer les
frontières internationales existantes d’un autre Etat ou comme moyen de règlement des différends
internationaux, y compris les différends territoriaux et les questions relatives aux frontières des
Etats», que j’ai déjà cité plus haut76. Tel est précisément le devoir auquel le Nicaragua a manqué
lorsqu’il a établi ses soldats sur le sol costa-ricien.


       67. De mon point de vue, le déploiement par un Etat de ses forces militaires sur le territoire
d’un autre Etat à deux reprises en l’espace de trois ans, pour les y maintenir pendant environ un an
en tout, constitue une violation de la norme interdisant l’emploi de la force. Ces agissements du
Nicaragua ne peuvent assurément pas être considérés comme un «simple incident de frontière» de
l’ordre de ceux auxquels la Cour faisait référence dans l’affaire des Activités militaires et
paramilitaires au Nicaragua et contre celui-ci77. La présence d’une force militaire pendant une si
longue période sans le consentement de l’autre Etat constitue, en elle-même, une violation du
paragraphe 4 de l’article 2 de la Charte des Nations Unies. Elle aurait certainement pu dégénérer
en conflit militaire et mettre en péril la paix et la sécurité internationales, justifiant l’intervention du
Conseil de sécurité, si le Costa Rica n’avait pas fait preuve d’une retenue tout à fait louable et
choisi de saisir la Cour au lieu de rendre la pareille au Nicaragua. Par sa présence militaire, le
Nicaragua a évincé le Costa Rica pour asseoir sa revendication sur un territoire qui avait pourtant
été attribué à cet Etat par le traité de limites de 1858 et que lui-même n’avait jamais revendiqué
comme sien avant le 26 novembre 2010, dans le sillage du dépôt par le Costa Rica de sa requête
devant la Cour le 18 novembre 2010. S’ils ne se situent pas tout en haut de l’échelle des actes
constitutifs de violation, les actes du Nicaragua ne sont certainement pas tout en bas non plus ; ils
se situent quelque part entre les deux. Eu égard à la présence prolongée des forces
nicaraguayennes sur le territoire costa-ricien, il est permis de penser que ces actes ne relèvent pas
de la catégorie inférieure.


       68. A mon sens, l’affront fait au Costa Rica étant aggravé par la présence prolongée de
militaires nicaraguayens sur son sol, en particulier dans les neuf mois qui ont suivi le prononcé de
l’ordonnance de la Cour prescrivant au Nicaragua de retirer ses soldats, des excuses auraient été
appropriées à titre de satisfaction.


       69. Il est difficile, sur la base du dossier, de déterminer le nombre exact de soldats réellement
déployés par le Nicaragua sur le territoire litigieux. Il est toutefois certain que cette présence
militaire était suffisamment importante pour que le Costa Rica fasse état d’un «campement


       75
            Voir note 55.
       76
            Supra, par. 51.
       77
           Activités militaires et paramilitaires au Nicaragua et contre celui-ci (Nicaragua c. Etats-Unis d’Amérique),
fond, arrêt, C.I.J. Recueil 1986, p. 103, par. 195.

                                                   - 20 -

militaire»78, sans contredit du Nicaragua. Qui plus est, dans son ordonnance en indication de
mesures conservatoires du 22 novembre 2013, la Cour a déclaré que la photographie datée du
5 février 2013 révélait effectivement la présence d’un «campement de l’armée nicaraguayenne»79.
Peut-être ne s’agissait-il pas d’un très grand nombre de soldats, mais le comportement du
Nicaragua n’en doit pas moins être considéré comme un emploi illicite de la force emportant
violation du paragraphe 4 de l’article 2 de la Charte. D’une manière générale, le nombre de
militaires déployés est fonction de divers facteurs, comme le but de l’opération, les caractéristiques
de la zone concernée et les capacités militaires de l’Etat, notamment du point de vue de ses
effectifs.


       70. Il est rappelé que, si les moyens utilisés dans le cadre de l’emploi de la force permettent
d’apprécier la gravité et donc la licéité de cet emploi, ils n’autorisent pas de conclusions à eux
seuls ; leur effet doit également être pris en considération. En l’espèce, le Nicaragua a déployé un
nombre suffisant de soldats pour servir ses desseins illicites : il est parvenu à rester sur le territoire
du Costa Rica pendant environ un an sur une période de trois ans afin de poursuivre ses objectifs.


        71. Les années écoulées depuis l’adoption de la Charte des Nations Unies n’ont fait que
mettre encore en lumière l’importance de l’ordre juridique international, du paragraphe 4 de
l’article 2 et de son pendant coutumier. Pour jouer son rôle dans la défense et l’application de
l’interdiction de l’emploi de la force, la Cour doit statuer sur les allégations de violation de cette
norme, sauf à ce que celles-ci soient manifestement dépourvues de fondement ou de sérieux.

                                                                       (Signé) Patrick ROBINSON.

                                                ___________




      78
           Voir le paragraphe 125 de l’arrêt.
      79
           Voir supra, par. 24 et note 32.

